Case 18-50214-rlj11 Doc 749 Filed 12/26/18                Entered 12/26/18 11:47:55   Page 1 of 28



Joseph D. Martinec
State Bar No. 13137500
MARTINEC, WINN & VICKERS, P.C.
611 S. Congress Avenue, Suite 450
Austin, TX 78704-1771
(512) 476-0750/FAX (512) 476-0753
martinec@mwvmlaw.com
ATTORNEYS FOR NYLE MAXWELL OF TAYLOR, LLC

Joe L. Lovell, State Bar No. 12609100
joe@lovell-law.net
Matthew S. Merriott, State Bar No. 24100846
matthew@lovell-law.net
LOVELL, LOVELL, ISERN & FARABOUGH, L.L.P.
112 West 8th Avenue, Suite 1000
Amarillo, TX 79101-2314
(806) 373-1515/FAX: (806) 379-7176
LOCAL COUNSEL FOR NYLE MAXWELL OF TAYLOR, LLC

                            UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF TEXAS
                                    LUBBOCK DIVISION

IN RE:                                               §      Chapter 11
REAGOR-DYKES MOTORS, LP, et al.                      §      Case No. 18-50214-rlj
              Debtors.                               §      (Jointly Administered)
                                                     §
NYLE MAXWELL OF TAYLOR, LLC,                         §
              Plaintiff,                             §
v.                                                   §
                                                     §      ADVERSARY NO.
REAGOR AUTO MALL, LTD.,                              §
MUSA AUTO LEASING, MUSA AUTO                         §
FINANCE, LLC, VISTA BANK, and                        §
USB LEASING LT,                                      §
                 Defendants.                         §

          COMPLAINT TO DETERMINE RESCISSION OF AGREEMENT,
            PROPERTY OF THE ESTATE, CONVERSION, VALIDITY
      AND EXTENT OF LIEN, AND FOR ACCOUNTING AND DISGORGEMENT

        COMES NOW NYLE MAXWELL OF TAYLOR, LLC, a creditor and party in interest,

Plaintiff herein, and for cause would show the Court as follows:




F:\Nyle Maxwell of Taylor LLC\RAM-MUSA Adversary\Complaint - 12-26-2018.docx
                                                           1
Case 18-50214-rlj11 Doc 749 Filed 12/26/18          Entered 12/26/18 11:47:55        Page 2 of 28



       1.      On November 2, 2018, Debtor, Reagor Auto Mall, Ltd. (Chapter 11 No.

18-50324-RLJ11), and affiliated related parties filed Chapter 11 proceedings in this Court. On

December 3, 2018, an Order Granting Motion for Joint Administration with Existing Reagor-

Dykes Cases (Docket No. 72) was entered in Reagor Auto Mall, Ltd.

                    I.      JURISDICTION AND CORE ALLEGATION

       2.      This matter is a core proceeding and this Court has jurisdiction under 28 U.S.C.

Section 1334, Section 157(b)(2)(K), 11 U.S.C. Section 105, and 11 U.S.C. Section 541.

       3.       This proceeding is a core proceeding within the meaning of 28 U.S.C.

§ 157(b)(2). Plaintiff consents to the entry of final orders or judgment by the bankruptcy court.

                                         II.    VENUE

       4.      Venue is proper in the Northern District of Texas pursuant to 28 U.S.C. § 1409(a).

                                        III.    PARTIES

       5.      Plaintiff, Nyle Maxwell of Taylor, LLC (“NMOT”), is a Limited Liability

Company duly established under the laws of the State of Texas whose principal place of business

is in Williamson County, Texas.

       6.      Defendant, Reagor Auto Mall, Ltd. (“RAM”), also doing business as Prime

Capital Auto Leasing (“PCAL”), is a Limited Partnership organized under the laws of Texas,

with a principal place of business located at 1215 Avenue J, Lubbock, Texas 79401. Pursuant to

Federal Rule of Bankruptcy Procedure 7004(b)(9), after a petition has been filed by or served

upon the debtor and until the case is dismissed or closed, a debtor may be served by mailing a

copy of the summons and complaint to the debtor at the address shown in the petition, to wit:

1215 Avenue J, Lubbock, TX 79401.          Pursuant to Federal Rule of Bankruptcy Procedure

7004(g), if the debtor is represented by an attorney, whenever service is made upon the debtor




                                                     2
Case 18-50214-rlj11 Doc 749 Filed 12/26/18         Entered 12/26/18 11:47:55        Page 3 of 28



under this Rule, service shall also be made upon the debtor’s attorney by any means authorized

under Fed. R. Civ. P. 5(b).

       7.      Defendant, MUSA Auto Leasing (“MUSA”), a Business Trust existing under the

laws of Delaware, whose principal place of business is located at 4455 LBJ Freeway, Suite

1200, Dallas, Texas 75244, is authorized to do business in Texas and may be served with

process by serving its registered agent, C T Corporation System, 1999 Bryan St., Suite 900,

Dallas, Texas 75201-3136.

       8.      Defendant, MUSA Auto Finance, LLC (“MUSA Finance”), a Texas limited

liability company with its principal place of business located at 4455 Lyndon B. Johnson Fwy.,

Ste. 1200, Dallas, Texas 75244-5919, is authorized to do business in Texas and may be served

with process by serving its registered agent, Jeff Morgan, 4455 Lyndon B. Johnson Fwy., Ste.

1200, Dallas, Texas 75244-5919.

       9.      Upon information and belief, Defendant, Vista Bank, is a depository banking and

lending institution domiciled in the State of Texas. In the State of Texas, Defendant maintains a

registered agent located at: Attention: Gene McLaughlin, 901 Main Street, Ralls, Texas 79357,

which Defendant may be served with process at such location. Defendant operates as an insured

financial depository institution with its principal place of business in the State of Texas.

Pursuant to Rule 7004(h) of the Bankruptcy Rules, service of process in this adversary

proceeding may be made on Defendant, Vista Bank, by mailing a copy of the summons and

Complaint via first class mail prepaid to Defendant’s attorney of record appearing on behalf of

Defendant in the Bankruptcy Cases. By the nature of Plaintiffs’ claims against Defendant, the

Court has personal jurisdiction over Defendant in this adversary proceeding. Defendant is

named as a party in this action in the proper capacity as a member of the Federal Reserve




                                                    3
Case 18-50214-rlj11 Doc 749 Filed 12/26/18           Entered 12/26/18 11:47:55          Page 4 of 28



System registered with the Federal Deposit Insurance Corporation as an insured financial

depository institution.

       10.     Defendant, USB Leasing LT (“USB”), a Delaware limited liability company with

its principal place of business located at 1850 Osborn Avenue, Oshkosh, Wisconsin 54902, is

authorized to do business in Texas and may be served with process by serving its registered

agent, C T Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas 75201-3136.

                             IV.     FACTUAL BACKGROUND

       11.     Between 2015 and the Chapter 11 petition date, Plaintiff, Nyle Maxwell of

Taylor, LLC, had sold 556 vehicles to Reagor-Dykes car dealerships and related companies,

including Defendant RAM, d/b/a PCAL, in the ordinary course of business. In each instance, a

RAM employee would contact NMOT and arrange for the sale of a vehicle for a specific sale

price, consideration for the sale being paid by draft against a bank account designated by RAM.

After agreeing to the sale, NMOT would begin the process of registering the transfer of title to

the vehicle as instructed by the RAM employee in charge of the transaction. In many instances,

the RAM-originated sale would be consummated by transfer of title to the vehicle to MUSA or

USB and assignment of a lease, a copy of which was provided to NMOT.1 The leases each

listed PCAL as the lessor and were then contemporaneously assigned to MUSA or USB. On

information and Belief MUSA or USB’s funding of the transaction was deposited into a RAM

bank account which was used by RAM to pay NMOT. MUSA and USB employees openly

participated in and guided some of the transactions2. Reagor-Dykes entities, including RAM,

had not defaulted on any such transactions until immediately prior to and after the filing of the

Chapter 11.

1
     MUSA and USB each provided a form of lease to NMOT, examples of which are attached as Exhibit C.
2
     The leases were on forms approved or provided by MUSA or USB. RAM’s employee notified NMOT of the
     name of the ultimate buyer/lease assignee..


                                                      4
Case 18-50214-rlj11 Doc 749 Filed 12/26/18               Entered 12/26/18 11:47:55            Page 5 of 28



       12.     As of the petition date, there were seven pending sales of NMOT vehicles to

MUSA or USB arranged by RAM3.                   MUSA and USB were fully aware of NMOT’s

involvement in the transactions. The details of those transactions are shown on Exhibit A,

which is attached and incorporated by reference. Except for one direct sale to RAM, Vehicle

Stock Number JF221162, the transactions involved seven sales arranged by RAM, with the

approval of and involvement of MUSA or USB, which then became the assignee of a PCAL

lease and one direct sale to RAM. RAM at the same time flipped the unpaid-for vehicles to

MUSA or USB by designating either as buyer and lease assignee. Neither RAM nor MUSA nor

USB paid NMOT for the vehicles. On information and belief, those cars are being driven by

MUSA or USB customers and MUSA or USB is receiving lease payments under its purported

leases. Even though the RAM employee was the contact person with regard to NMOT, he acted

in concert with and was complicit with MUSA and USB. NMOT is the third party beneficiary to

the agreements between RAM and MUSA or RAM and USB.

       13.     The above described transactions were initiated on various dates, as shown on

Exhibit A, but none of the subject vehicles were paid for by RAM, MUSA or USB as of the

petition date, November 2, 2018. By August of 2018, the RAM-designated banks which were to

honor drafts submitted or to be submitted by NMOT for payment of the vehicles had ceased

honoring any such drafts. The agreed but unpaid amount for the five MUSA transactions was

$191,351.80, $61,807.36 for the two USB transactions, and $53,500.00 for the RAM purchase.

       14.     Vista Bank. Vista Bank has not formally and affirmatively asserted that it has a

lien on the vehicles described in Exhibit A, attached. However, Vista Bank has characterized

itself as a secured creditor with very broad reservations of the possible claims which would or

3
     RAM was not a franchised dealer authorized to sell Chrysler, Dodge and Jeep vehicles as required by Texas
     Occupations Code Sec. 2301.252. MUSA and USB were aware that a franchised dealer was a necessary party
     to these transactions.


                                                         5
Case 18-50214-rlj11 Doc 749 Filed 12/26/18           Entered 12/26/18 11:47:55       Page 6 of 28



have triggered Vista’s collateral position. On information and belief, Vista asserts lien rights

with regard to vehicles to be sold by NMOT to MUSA and USB by and through RAM.

Consideration for the sale of the subject vehicles failed totally, such sales having been rescinded

by NMOT. . Vista Bank has no valid basis for asserting liens on vehicles which are not property

of the estate.

        15.      MUSA Auto Finance, LLC. MUSA Finance has not formally and affirmatively

asserted that it has a lien on the vehicles described in Exhibit A, attached. However, MUSA

Finance has characterized itself as a secured creditor with very broad reservations of the

possible claims which would or have triggered Vista’s collateral position. On information and

belief, MUSA Finance asserts lien rights with regard to vehicles to be sold by NMOT to MUSA

and USB by and through RAM. Consideration for the sale of the subject vehicles failed totally,

such sales having been rescinded by NMOT. MUSA Finance has no valid basis for asserting

liens on vehicles which are not property of the estate.

        16.      On November 2, 2018, RAM, along with associated entities, filed a Chapter 11

case in the Bankruptcy Court for the Northern District of Texas, Lubbock Division, under

Chapter 11 No. 18-50324. An order administratively consolidating those entities has recently

been entered.

        17.      On September 10, 2018, NMOT filed its Notice of Rescission of the sale

agreement between NMOT and RAM and other related entities, and a Supplemental Notice of

Rescission (Docket No. 646), a copy of which is attached as Exhibit B, after RAM filed

Chapter 11. Rescission is based on total failure of consideration and unjust enrichment.

                                    V. Cause of Action One
                                (Rescission/Not Estate Property)

        18.      Paragraphs 1 through 17 are incorporated by reference.



                                                     6
Case 18-50214-rlj11 Doc 749 Filed 12/26/18          Entered 12/26/18 11:47:55        Page 7 of 28



       19.     NMOT seeks an order of this court declaring that the sale agreements between

NMOT and RAM were rescinded by NMOT (See Paragraph 17, above) and that due to the total

failure of consideration and unjust enrichment, none of the eight vehicles described in Exhibit A

became and are not property of the bankruptcy estate.

                                   VI. Cause of Action Two
                                     (Unjust Enrichment)

       20.     Paragraphs 1 through 19 are incorporated by reference.

       21.     RAM, knowing that it could not pay for the subject vehicles, or having no

intention of paying for the vehicles, but desperate for funding from MUSA and USB, took

possession of the subject vehicles under false pretenses and, with respect to the MUSA and USB

transactions, assigned the vehicle leases and instructed NMOT to apply for transfer of title to the

vehicles to MUSA or USB. On information and belief, MUSA and USB, although aware of

RAM’s financial struggles, made no inquiry, failing to even check the recorded title on the

vehicles (even though PCAL was listed as lessor on the leases assigned to MUSA and USB).

RAM, MUSA and USB have been unjustly enriched at NMOT’s expense. The lessees under the

PCAL leases are likely to have understood that the vehicles were owned by PCAL, and, on the

last page of the lease, were notified in text of the lease of the assignment of the lease to MUSA

or USB.

       22.     NMOT is entitled to judgment against RAM, MUSA and USB for all damages

suffered by NMOT and caused by Defendants’ appropriation of subject vehicles without

payment of consideration.

       23.     NMOT requests the court to declare the right to possession asserted by RAM,

MUSA and USB to be invalid.




                                                     7
Case 18-50214-rlj11 Doc 749 Filed 12/26/18          Entered 12/26/18 11:47:55       Page 8 of 28



                                   VII. Cause of Action Three
                                         (Conversion)

       24.     Paragraphs 1 through 23 are incorporated by reference.

       25.     RAM, MUSA and USB failed to pay the required consideration for seven NMOT

vehicles identified in Exhibit A. Nonetheless, RAM, acting as agent for MUSA and USB, took

possession of and exercised dominion and control over the vehicles and then turned those

vehicles over to lessees under leases to MUSA and USB, or took possession and denied

possession to NMOT, the rightful owner of the vehicles.

       26.     The vehicle purportedly sold directly to RAM (Stock No. JF221162) was

converted by RAM for its own benefit.

       27.     NMOT requests that the court order return of the subject vehicles to NMOT and

grant judgment against RAM, MUSA and USB under the Texas Theft Liability Act, TEX. CIV.

PRAC. & REM. CODE § 134.001, for any and all damages suffered by NMOT as a result of the

conversion.

                                 VIII. Cause of Action Four
                               (Disgorgement and Accounting)

       28.     Paragraphs 1 through 27 are incorporated by reference.

       29.     On information and belief RAM, MUSA and USB have sold or leased the eight

vehicles described in Exhibit A.

       30.     For the reasons set forth above, RAM, MUSA and USB do not own and have

converted the subject vehicles to their own use and benefit.

       31.     NMOT requests the Court to order an accounting by RAM, MUSA and USB,

respectively, of any funds received by the Defendants from the sale or lease of said vehicles and

disgorgements of all such funds to NMOT.




                                                    8
Case 18-50214-rlj11 Doc 749 Filed 12/26/18         Entered 12/26/18 11:47:55        Page 9 of 28




                                  IX. Cause of Action Five
              (Invalid Vista Bank and MUSA Auto Finance, LLC Lien Claims)

       32.     Paragraphs 1 through 31 are incorporated by reference.

       33.     The lien claims of Vista Bank and MUSA Finance with respect to the vehicles

described in Exhibit A is invalid. Neither RAM nor USB nor MUSA had ownership rights in the

vehicles and could not therefore convey any such interest or a lien on such interest to Vista

Bank or MUSA Auto Finance, LLC.

                                   X. ARGUMENT AND AUTHORITY

       34.     Rescission resulting from total failure of consideration. With respect to the

agreed sale transactions described in Exhibit A, attached, Notice of Rescission of each such

agreement was given to the purported purchasers based on a total failure of consideration. See

Paragraph 17, above. Reagor Auto Mall agreed to pay to Nyle Maxwell of Taylor, LLC, the

third party beneficiary to the agreement between RAM and MUSA and RAM and USB, the

agreed upon consideration, presumably from funds provided by MUSA and USB. RAM, MUSA

and USB have paid nothing and have offered to pay nothing for the subject vehicles while

presumably claiming ownership to the vehicles4 and the proceeds from the disposition of such

vehicles.

       35.     In analyzing the effect of total failure of consideration on a contract, Judge Jeff

Bohm cited the prevailing authority under Texas law in Quinlan v. AFI Services, LLC (In re AFI

Services, LLC),, 486 B.R. 827 (Bankr. S.D. Tex. 2013). Under Texas law total failure of

consideration is a basis for rescission of the contract, citing Food Machinery Corp. v. Moon, 165

S.W.2d 773 (Tex. Civ. App.--Amarillo 1942). See also Matter of Topco, Inc. 894 F.2d 727, 742


4
     RAM has not yet filed schedules.


                                                    9
Case 18-50214-rlj11 Doc 749 Filed 12/26/18                  Entered 12/26/18 11:47:55              Page 10 of 28



 (5th Cir. 1990). Total failure of consideration causes automatic rescission of the contract.

 Parsley v. Rowley, 1992 WL 45791 (Tex. Civ. App.--Houston [14th Dist.] Mar. 12, 1992), citing

 and interpreting Food Machinery Corp. v. Moon, supra.

        36.      If the contracts are rescinded, the subject vehicles are not property of the

 bankruptcy estate5. “…the estate does not receive more rights than those that the debtor has in

 property as of the commencement of the case—in other words, if a debtor’s interest in property

 is limited at the time of filing, the estate’s right in the property is also so limited, e.g., In re

 Dolphin Titan Int’l, Inc., 93 B.R. 508, 512 (Bankr. S.D.Tex. 1988) (citing Bank of Marin v.

 England, 385 U.S. 99, 87 S.Ct. 274, 17 L.Ed.2d 197 (1966)); N.S. Garrott & Sons v. Union

 Planters National Bank of Memphis (In re N.S. Garrott & Sons), 772 F.2d 462, 466 (8th Cir.

 1985); 5–541 Collier on Bankruptcy § 541.03. The nature and extent of a debtor’s interest in

 property is determined by reference to applicable state law—here, the laws of the State of Texas.

 Butner v. United States, 440 U.S. 48, 55, 99 S.Ct. 914, 59 L.Ed.2d 136 (1979).” Quinlan v. AFI

 Services, LLC (In re AFI Services, LLC), supra at 835.

        37.      Conversion. A conversion of personal property occurs upon the unauthorized

 and wrongful assumption and exercise of dominion and control over the personal property of

 another to the exclusion of, or inconsistent with, the owner’s rights. Pipes v. Hemingway, 358

 S.W.3d 438, 449-50 (Tex. App.--Dallas 2012, no pet.). There is a common law claim for

 conversion as well as a Texas statutory cause of action.

        38.      Common Law Civil Conversion. There are four elements to the claim: (1)

 Plaintiff owned, had legal possession of, or was entitled to possession of the property; (2)


 5
      Until the recent Chapter 11 filing by RAM, the transactions involving Reagor Auto Mall, Ltd. were not
      subject to the bankruptcy court’s jurisdiction. A great deal of confusion regarding certain “dba”s of related
      entities of the debtor entities has not been resolved. The Notice of Rescission applies as well to transactions
      listed in Exhibit A to the Notice that do not previously involve debtor entities.


                                                             10
Case 18-50214-rlj11 Doc 749 Filed 12/26/18          Entered 12/26/18 11:47:55     Page 11 of 28



 Defendant assumed and exercised dominion and control over the property in an unlawful and

 unauthorized manner, to the exclusion of and inconsistent with plaintiff's rights; (3) Plaintiff

 made a demand for the property; (4) Defendant refused to return the property. Apple Imports,

 Inc. v. Koole, 945 S.W.2d 895, 899 (Tex. App.--Austin 1997, writ denied); see also Whitaker v.

 Bank of El Paso, 850 S.W.2d 757, 760 (Tex. App.--El Paso 1993, no writ).

        39.      Texas Theft Liability Act. The Texas Theft Liability Act, TEX. CIV. PRAC. &

 REM. CODE § 134.001, provides that a person who commits a theft is liable for damages

 resulting from the theft. Tex. Civ. Prac. & Rem. Code Ann. § 134.003(a).

        WHEREFORE, Plaintiff prays that the Court will enter an order declaring the following:

        a.    that the purported agreements between Nyle Maxwell of Taylor, LLC and Reagor

              Auto Mall, Ltd. were rescinded and not valid as to the vehicles described in

              Exhibit A, herein,

        b. that the vehicles are not property of the bankruptcy estate and must be turned over to

              NMOT,

        c. that there are no valid liens securing any indebtedness of Vista Bank or MUSA

              Finance on the vehicles,

        d. that NMOT is entitled to a judgment for damages suffered by NMOT as a result of

              the conversion of the vehicles by RAM, MUSA and USB, which judgment shall be

              joint and several as to RAM, MUSA and USB,

        e. that NMOT is entitled to an accounting for and disgorgement of any sale or lease of

              the NMOT vehicles and the proceeds of any such sale or lease,

        f. and for such other relief to which Plaintiff may be entitled.




                                                     11
Case 18-50214-rlj11 Doc 749 Filed 12/26/18         Entered 12/26/18 11:47:55       Page 12 of 28



                                            Respectfully submitted,

                                            MARTINEC, WINN & VICKERS, P.C.
                                            611 S. Congress Avenue, Suite 450
                                            Austin, TX 78704-1771
                                            (512) 476-07501FAX (512) 476-0753
                                            martinec@mwvmlaw.com



                                             By:
                                                    Joseph D. Martinec
                                                    State Bar No. 13137500
                                             ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing Complaint has been sent to
                                                                             th
the person(s) listed below, by first class mail, postage prepaid, on this 26 day of December,

2018.

Reagor Auto Mall, Ltd.
1215 Ave. J
Lubbock, TX 79401
(Via First Class Mail)

Marcus Alan Belt
Ashley Ellis
Foley & Lardner LLP
2021 McKinney Ave., Ste. 1600
Dallas, TX 75201
Attorneys for Debtors
(Via ECF)

U.S. Trustee
1100 Commerce St., Room 9C60
DaUas, TX 75242


                                                         ~~'-.. ~
(Via ECF)


                                                     Joseph D. Martinec           ~




                                                    12
                                       Case 18-50214-rlj11 Doc 749 Filed 12/26/18                                                    Entered 12/26/18 11:47:55                                Page 13 of 28

Nyle Maxwell of Taylor, LLC
Detail of Outstanding Payments

          = title Transferred

LESSEE               STK#        VIN NUMBER             DATE             BANK                      LESSOR                     LEGAL NAME             AMOUNT                          Title Applicant Name (Lessor)   Lienholder              TTL‐OWNER
DRAFTS NOT DEPOSITED
Lease Contracts
DUSTY REID           JC316840    1C4RDHDG9JC316840 5/19/2018 FirstCapital Bank of Texas            Prime Capital Auto Lease   Reagor Auto Mall LTD   $ 33,230.59                     MUSA Auto Leasing               MUSA Auto Finance
GENEVIEVE DORN       JC392091    1C4RJEBG8JC392091  7/3/2018 FirstCapital Bank of Texas            Prime Capital Auto Lease   Reagor Auto Mall LTD   $ 30,955.25                     MUSA Auto Leasing               MUSA Auto Finance LLC
DAKOTA GRIFFITH      JG290717    3C6UR5JLXJG290717 7/16/2018 FirstCapital Bank of Texas            Prime Capital Auto Lease   Reagor Auto Mall LTD   $ 53,981.20                     MUSA Auto Leasing               MUSA Auto Finance
                                                                                        US BANK
SHANE HARRIS       JC338958 1C4RJEBG7JC338958      7/20/2018 FirstCapital Bank of Texas Contract   Prime Capital Auto Lease   Reagor Auto Mall LTD   $ 30,119.00                     USB Leasing LT
KYLAR ESCHENBACHER JS135994 1C6RR7YT7JS135994      6/19/2018 FirstCapital Bank of Texas            Prime Capital Auto Lease   Reagor Auto Mall LTD   $ 39,494.69                     MUSA Auto Leasing               MUSA Auto Finance
SETH DOEGE         JC440770 1C4RJFAG7JC440770      7/11/2018 FirstCapital Bank of Texas            Prime Capital Auto Lease   Reagor Auto Mall LTD   $ 33,690.07 Title Transferred   MUSA Auto Leasing               MUSA Auto Finance       MUSA Auto Leasing
                                                                                        US BANK
TRAVIS BENSON           JH229140 2C3CDZBTXJH229140 7/6/2018 FirstCapital Bank of Texas Contract    Prime Capital Auto Lease   Reagor Auto Mall LTD   $ 31,688.36 DRAFT KICKED 8‐14 USB Leasing LT                                            USB Leasing LT

Wholesales‐Used Vehicle Purchased by Reagor Auto Mall Ltd
NAME                   STK#
Reagor Auto Mall LTD JF221162 1GC1KXEY5JF221162 6/23/2018 First Capital Bank of Texas                                                                $ 53,500.00

                                                                                                                              TOTAL OUTSTANDING      $ 306,659.16




                                                                                                                                                                                                          EXHIBIT A - Page 1 of 1
Case 18-50214-rlj11 Doc 749 Filed 12/26/18                                 Entered 12/26/18 11:47:55   Page 14 of 28



  Case 18-50214-rlj11 Doc 646 Filed 12/05/18                               Entered 12/05/18 12:26:49   Page 1 of 6



  Joseph D. Martinec
  State BarNo. 13137500
  MARTINEC, WINN & VICKERS, P.C.
  611 S. Congress Avenue, Suite 450
  Austin, TX 78704-1771
  (512) 476-0750/FAX (512) 476-0753
  martinec@mwvmlaw.com
  ATTORNEYS FOR NYLE MAXWELL OF TAYLOR, LLC

  Joe L. Lovell, State Bar No. 12609100
  j oe@lovell-Iaw .net
  Matthew S. Merriott, State Bar No. 24100846
  matthew@lovell-Iaw.net
  LOVELL, LOVELL, ISERN & FARABOUGH, L.L.P.
  112 West 8th Avenue, Suite 1000
  Amarillo, TX 79101-2314
  (806) 373-1515/FAX: (806) 379-7176
  LOCAL COUNSEL FOR NYLE MAXWELL OF TAYLOR, LLC

                                    UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS
                                            LUBBOCK DIVISION

  INRE:                                                            §       Chapter 11
                                                                   §
  REAGOR-DYKES MOTORS, LP, et aI.,                                 §       Case No. 18-50214-rlj11
                                                                   §
                                 Debtors.                          §       (Jointly Administered)

                       SUPPLEMENTAL NOTICE OF RESCISSION BY
                           NYLE MAXWELL OF TAYLOR, LLC
                [REAGOR-DYKES IMPORTS, LP and REAGOR AUTO MALL, LTD]

            A Notice of Rescission by Nyle Maxwell of Taylor, LLC was previously filed in
  Reagor-Dykes Motors, LP, et aI., Chapter 11 Case No. 18-50214-rlj (Jointly Administered) on
  September 10, 2018 (Doc 221), and mailed to Reagor Auto Mall, Ltd. At that time the Reagor
  Auto Mall, Ltd. Chapter 11 Case No. 18-50324 had not been filed.
            With respect to the agreed sale transactions listed on the attached Exhibit A, notice of
  rescission of each such agreement is given to the purported purchasers as a result of a total
  failure of consideration and unjust enrichment. The entities listed in Exhibit A agreed to pay to
  Nyle Maxwell of Taylor, LLC the agreed upon consideration, but paid nothing and have offered
  to pay nothing for the subject vehicles while claiming ownership to the vehicles and the proceeds
  from the disposition of such vehicles.                                                               EXHIBIT

                                                                                                          B
  F:\Nyle Maxwell of Taylor LLC\Motions & Related\Supplemental Notice of Rescission - 12-5-2018.docx
                                                                       1
Case 18-50214-rlj11 Doc 749 Filed 12/26/18               Entered 12/26/18 11:47:55          Page 15 of 28



   Case 18-50214-rlj11 Doc 646 Filed 12/05/18                Entered 12/05/18 12:26:49       Page 2 of 6



          In analyzing the effect of total failure of consideration on a contract, Judge Jeff Bohm
  cited the prevailing authority under Texas law in Quinlan v. AFI Services, LLC (In re AFI
  Services, LLC)" 486 BR 827 (Bankr. S.D. Tex. 2013).                Under Texas law total failure of
  consideration is a basis for rescission of the contract, citing Food Machinery Corp. v. Moon, 165
  S.W.2d 773 (Tex; Civ. App.-Amarillo 1942). See also Matter o/Topeo, Inc. 894 F.2d 727, 742
  (5 th Cir. 1990).    Total failure of consideration causes rescission of the contract. Parsley v.
  Rowley, 1992 WL 45791 (Tex. Civ. App.-Houston [14th Dist.] Mar. 12, 1992), citing and
  interpreting Food Machinery Corp. v. Moon, supra.
          If the   con~racts   are rescinded, the subject vehicles are not propertY of the bankruptcy
  estate. " ... the estate does not receive more rights than those that the debtor has in property as of
  the commencement of the case-in other words, if a debtor's interest in property is limited at the
  time of filing, the. estate's right in the property is also so limited, e.g., In re Dolphin Titan Int'l,
  Inc., 93 B.R. 508, 512 (Bankr.S.D.Tex.l988) (citing Bank 0/ Marin v. England, 385 U.S. 99, 87
  S.Ct. 274, 17 L.Ed.2d 197 (1966»; N8. Garrott & Sons v. Union Planters National Bank                  0/
  Memphis (In re N8. Garrott & Sons), 772 F.2d 462, 466 (8 th Cir.l985); 5-541 Collier on
  Bankruptcy § 541.03. The nature and extent of a debtor's interest in property is determined by
  reference to applicable state law-here, the laws of the State of Texas. Butner v. United States,
  440 U.S. 48, 55, 99 S.Ct. 914, 59 L.Ed.2d 136 (1979)." QUinlan v. AFI Services, LLC (In re AFI
  Services, LLC), supra at 835.
                                                  Respectfully submitted,

                                                  MARTINEC, WINN & VICKERS,       P.C.
                                                  611 S. Congress Avenue, Suite 450
                                                  Austin, TX 78704-1771
                                                  (512) 476-07501FAX (512) 476-0753
                                                  martinec@mwvmlaw.com



                                                  By:
                                                          Joseph D. Martinec
                                                          State Bar No. 13137500
                                                  ATTORNEYS FOR NYLE MAXWELL OF TAYLOR, LLC




                                                         2
Case 18-50214-rlj11 Doc 749 Filed 12/26/18          Entered 12/26/18 11:47:55        Page 16 of 28



  Case 18-50214-rlj11 Doc 646 Filed 12/05/18           Entered 12/05/18 12:26:49     Page 3 of 6




                                    CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing Supplemental Notice of
 Rescission by Nyle Maxwell of Taylor, LLC has been served via the Court's ECF Noticing
 System to the creditors and parties in interest receiving electronic notice, by First Class Mail,
 postage prepaid, or by facsimile transmission, if so indicated, to the creditors and parties in
 interest on the attachment, and to the following on December_5_,2018.

 Reagor Auto Mall, Ltd.   eX ct\,                      U.S. Trustee
 1215 Ave. J                                           1100 Commerce St., Room 9C60
 Lubbock, TX 79401                                     Dallas, TX 75242
 (Via First Class Mail)                                (Via ECF)

 Marcus Alan Helt
 Ashley Ellis
 Foley & Lardner LLP
 2021 McKilmey Ave., Ste. 1600
 Dallas, TX 75201
 Attorneys for Debtors
 (Via ECF)

                                                                  - --
                                             Joseph D. Martinec




                                                   3
                                           Case 18-50214-rlj11 Doc 749 Filed 12/26/18                                                Entered 12/26/18 11:47:55           Page 17 of 28
                                   Case 18-50214-rlj11 Doc 646 Filed 12/05/18                                                  Entered -12/05/18 12:26:49       Page 4 of 6


Nyle Maxwell a/Taylor, LLC
Detail 0/ Outstanding Payments




                                      SALE                DRAFTING
LESSEE                    STK#        DATE                  BANK                                    LESSOR                          LEGAL NAME                      AMOUNT           Title Applicant Name (Lessor)

Lease Contracts
DUSTY REID               1C31684O   5/19/2018    First Capital Bank ofTexas                         Prime Capital Auto Lease        Reagor Auto Mall LTD            $    33,230.59 MUSA Auto Leasing
GENEVIEVE DORN           1C392091    7/3/2018    First Capital Bank ofTexas                         Prime Capital Auto Lease        Reagor Auto Mall LTD            $    30,955.25 MUSA Auto Leasing
ROGERVICK                KN586522   7/11/2018    Vista Bank                    US BANK Contract -   Reagor Dykes Mitsubishi         Reagor-Dykes Imports, LP.       $    41,708.95
DAKOTA GRIFFITH          JG290717   7/16/2018    First Capital Bank of Texas                        Prime Capital Auto Lease        Reagor Auto Mall LTD            $    53,981.20   MUSAAuto leasing
WILUAM WOODRING          1C437590   7/19/2018    First Capital Bank of Texas   US BANK Contract     Prime Capital Auto Lease        Reagor Auto Mall LTD            $    43,294.89
SHANE HARRIS             JC338958   7/20/2018    First Capital Bank ofTexas    US BANK Contract     Prime Capital Auto Lease        Reagor Auto Mall LTD            $    30,119.00   USB Leasing LT
CHARLOTTE MOTLEY         1C359132   7/26/2.018   Vista Bank                    US BANK Contract     Reagor Dykes Mitsubishi         Reagor-Dykes Imports, LP.       $    29,431.02   USB Leasing LT
KYLAR ESCHENBACHER       JS135994   6/19/2018    First Capital Bank ofTexas                         Prime Capital Auto Lease        Reagor Auto Mall LTD            $    39,494.69   MUSA Auto Leasing

Wholesales-Used Vehicle Purchased by Reagor Dykes Mitsibishi
NAME                     STK#
Reagor Dykes Mitsubishi  GEB84685 -7/2/2018 Vista Bank                                                                                                               $ 26,800.00
Reagor Dykes Mltsubishi  FH726406 7/2/2018 Vista Bank                                                                                                                $ 15,000.00
Reagor Auto Mall lTD     JF221162 6/23/2018 First Capital Bank of Texas                                                                                              $ 53,500.00


SETH DOEGE                JC440770 7/11/2018 First Capital Bank ofTexas                             Prime Capital Auto Lease        Reagor Auto Mall lTD             $   33,690.07 MUSA Auto Leasing
MYKEE FLORES              JH273356   71S/2018 Vista Bank                       US BANK Contract     Reagor Dykes Mitsubishi         Reagor-Dykes Imports, LP.        $   25,643.12
STEPHEN ROWDEN            JW205790 7/4/21018 Vista Bank                        US BANK COntract     Reagor Dykes Mitsubishi         Reagor-Dykes Imports, LP.        $   54,388.80
NORADIAZ                  JH308427 7/2/2018 Vista Bank                         US BANK Contract     Reagor Dykes Mitsubishi         Reagor-Dykes Imports, LP.        $   24,291.94
TRAVIS BENSON             JH229140 7/6/2018 First Capital Bank ofTexas         US BANK Contract     Prime Capital Auto Lease        Reagor Auto Mall LTD             $   31,688.36 USB Leasing IT




                                                                                                                                                                     $ 567,217.88




                                                                                                                                                                             EXHIBIT                   E
                                                                                                                                                                                                       8
                                                                                                                                                                                                       ~
                                                                                                                                                                                                       ""
                                                                                                                                                                                                       .~
                                                                                                                                                                                      A                .0
                                                                                                                                                                                                       :c
                                                                                                                                                                                                        i1i
       Case 18-50214-rlj11 Doc 749 Filed 12/26/18            Entered 12/26/18 11:47:55     Page 18 of 28



             Case 18-50214-rlj11 Doc 646 Filed 12/05/18        Entered 12/05/18 12:26:49   Page 5 of 6
Nyle Maxwell of Taylor, LLC            Roger Dale Viele                         MUSA Auto Leasing
Reagor-Dykes Motors, LP, et al.,       10108 #2 Evanston Ave.                   c/o John E. Johnson (Via ECF)
Case No. 18-50214-rljl1 (Jointly       Lubbock, TX 79424
Administered) filed 8/1/2018
   Leaseholders & Related
Dusty Reid                             William K. Woodring
1605 :N. San Andres                    956 E. 36th St.
Hobbs, NJ\4: 88240                     Tulsa, OK 74105
(~RET'D         10/1/2018)


Travis Benson                          Kylar Eschenbacher                       Reagor-Dykes Imports, LP d/b/a
2817 Little Elm Trail                  4421 82nd St. #141                       Reagor-Dykes Mitsubishi
Geaa-r Park, TX 78613                  Lubbock, TX 79424                        6540 821ld St.
(MAIL RET'D 9/24/2018)                                                          Lubbock, TX 79424


Nora Lucille Diaz                      Mykee Flores                            U.S. Bank N.A.
2720 53 rd St.                         2406 40th St.                           c/o Andrew Shaver (Via ECF)
Lubbock, TX 79413                      Lubbock, TX 79412-1538



Seth C. Doege                                                                  Vista Bank
14940 Trails End Dr.                        Attorneys for Leaseholders         c/o Jason M. Rudd (Via ECF)
Perrysburg, OB 43551



Genevieve M. Dom                       Earl Griffin, Jr. (Shane Harris)        First Capital Bank of Texas
23 11 92 nd Street                     Williams & Griffin                      c/o John F. Massouh (Via ECF)
Lubbock, TX 79423                      P.O. Box 730
                                       Childress, TX 79201


Dakota S. Griffith                                                             Midland CADlFloyd CAD
200 Vikki Rd.                                                                  c/o Tara LeDay (Via ECF)
Big Spring, TX 79720                                                           c/o Laura Monroe (Via ECF)



Shane D. Harris                                                                Williamson CAD
393 CR384                                         Related Parties              625 FM 1460
Childress, TX 79201                                                            Georgetown, TX 78626


Charlotte Marie Motley                Reagor Auto Mall, Ltd. d/b/a
8701151 st St.B                       Prime Capital Auto Lease
Wolfforth, TX 79382                   1215 Ave. J
                                      Lubbock, TX 79401


Stephen Wade Rowden                   Davi~d.La    on
8304 CR 6940                          Attome  or Reagor Auto Mall, Ltd.
Lubbock, TX 79407                     (~ CF)

                                                                                                Amended 10/2/18
            Case 18-50214-rlj11 Doc 749 Filed 12/26/18            Entered 12/26/18 11:47:55     Page 19 of 28



               Case 18-50214-rlj11 Doc 646 Filed 12/05/18           Entered 12/05/18 12:26:49   Page 6 of 6
   Nyle Maxwell of Taylor, LLC               Coindata                               Reyna capital
            Service List                     Dept. 716                              P.O. Box 674275
   Reagor Auto Mall, Ltd.                    P.O. Box 4346                          Dallas, TX 75267-4275
   Case No. 18-50324-rljll filed 11/2/2018   Houston, TX 77210


  Reagor Auto Mall, Ltd.                     De Lage Landen Financial Services      Reynolds
. 1215 Ave. J                                P.O. Box 41602                         P.O. Box 182206
  Lubbock, TX 79401                          Philadelphia, PA 19101                 Columbus, OH 43218-2206
    Debtor
    (Via First Class Mail)

   Marcus Alan Helt                          F inishInaster                         Texas Car Worx
   Foley & Lardner LLP                       P.O. Box 744316                        1000 N. 127
   2021 McKinney Ave., Ste. 1600'            Atlanta, GA 30374                      Plainview, TX 79072
   Dallas, TX 75201
   Attorneys for Debtors (Via ECF)

   u.s. Trustee                              Gene Messer                            V Auto
   1100 Commerce St., Room 9C60              6161 Rothway St.                       P.O. Box 935202
   Dallas, TX 75242                          Houston, TX 77040                      Atlanta, GA 31193
   (Via ECF)


                                             Johnson's Auto Glass                   WTG Fuels
         Reagor Auto Mall, Ltd.              P.O. Box 94182                         P.O. Box 51140
       Top 20 Unsecured Creditors            Lubbock, TX 79493                      Midland, TX 7910-1140
          (Via First Class Mail)


  Advanced Graphix                           KCBD
  5220 23 rd st.                             5600 Ave. A                                  Parties Req nesting Notice
  Lubbock, TX 79404                          Lubbock, TX 79404                                   (Via ECF)



   A TD American Tire Distributors           Lamar
   1701 Vantage Dr. #103                     P.O. Box 96030
   Carrollton, TX 75006                      Baton Rouge, LA 70896



  Autotrader                                 Midland Reporter
  P.O. Box 932207                            P.O. Box 80074
  Atlanta, GA 31193-2207                     Prescott, AZ 86304



  Autozone                                   Morris Publishing
  P.O. Box 116067                            P.O. Box 1486
  Atlanta, GA 30368                          Augusta, GA 30903



  Cargurus                                   National Credit
  2 Canal Park #4                            P.O. Box 740285
  Cambridge, MA 02141                        Los Angeles, CA 90074
Case 18-50214-rlj11 Doc 749 Filed 12/26/18                                                                  Entered 12/26/18 11:47:55                                           Page 20 of 28


                                            Motor Vehicle Lease Agreement - Closed End
                                                  [ZJ Monthly Payment Lease 0 Single Payment Lease
       Lessor Name and Address                                          Lessee(s) Name(s) and Address(es)
       Prime Capital Auto Lease
       130119th Street
       Lubbock, TX 79401·



       No.                                                              County
       Date      07116/2018                                             o Refer to the attached addendum for additional Lessees and their signalures.
       If this lease is for a consumer purpose. then this Lease is consumer paper.

       D Business, commercial or agricultural purpose lease.

                                                               Model                           Stvfe
                                                         Crew Cab SLT




              Amount Due at                  Payments                                                     Other Charges (Not part of your monlhly or single          Total of Payments
             Lease Signing or                a. Monthly Payments. Yoor first monthly payment of           paymenl)                                                    (The amount you will
                                                                                                          Disposition fee (if you do not                             have paid by the end of
                 Delivery                               944.65          is due on                                                                                          Ihe Lease)
                                                                                                          purchase the Vehide)                     495.00
              (Itemized below) •             _ _-,-7!..!/1",6/.'-'18,--_fotto'lled by __59__                N/A                                            N/A              65,124,00
                  8.894.65
                                             paymenls of S _ _""92.44",,6,,,5,-__ due on the                N/A                                            N/A
                                             ~ of each           month, The lotal of your mcolhty           N/A                                            N/A
                                             payments is S       56,679,00                                  N/A                                            N/A
                                             b, Single Payment. Yoor payment of                             N/A                                            N/A
                                                          N/A           is due on                           NIA                                           N/A
                                                          N/A                                              Tot.1                                        495,00

                                                                                                                               or Delivery

                                                                           _ _ _~~_ _ _+S _ _ _ _ _~N/~A
                                                                           _ _ _~~_ _ _+S _ _ _ _ _~N/~A
                                                                                       +$                How the amount due .t Lease signing or delivery witt
                                                                           ___-"=-____             NIA be paid:
                                                                           ___-"=____+ $                                            N/A Net Trade·ln allowance"                     2,700,00
                                                                           _ _ _-"=____+ S                                          NIA Rebates and nco.cash
                                                                                                                                                                                    4,250,00
                                                                           ___--"''''-___+ S                                        N/A credits                     +S
                                                                           ::--:-_-"=-____+ S                                       N/A Amount to be paid in cash   +S
                                                                                                           =$                 8,894,65 < _•• > Tot.1                =S
                                                                         Your Payment is Determined as Shown Below:
         Gross capitalized cost The agreed upon value of the                                              Rent charge, The amounl charged in addition to Iho
         Vehicle ($         67,792,00          ) and any ~ems you pay                                     depreciation and any amortized amounts.                   +$
         over the lease Term (such as service contracts. insurance,                                       Total of base payments, The depreciation and any
         and any ootstanding prior credit or lease balance),                   69,549,00                  amortized amounts plus the rent charge,                   =S
         Capitalized cost reduction, The amount of any net ~ade·              -----'''''''=='--           lease Term. The number of months in your Leasa
         in allowance, rebale, non-<:ash credit, or cash you pay that                                              60
                  the gross capitalized cosl                          . S _ _ _2.7""9",50",,0,,,0,--      ----"'''-
                    capitalized cost The amount used in calculating                                       Lease payments, The number of payments in your Lease,                 ~




         your base payment.                                           =$       61,599,00                  Base Payment                                          =s
          Residual Value, The value of the Vehicle at the end of the                                      Sales!use tax                                         +s
         lease used in calculaling your base paymenl                  • S _ _ _",21""5",2",8",,9,,,8,--
                                                                                                                                                                    +$
          DepreCiation and any amortized amounts. The amount                                              ---------
          charged for the Vehicle's decline in value throogh normal                                       Total payment                                             =5
         wear and for ottler items paid over tile Lease Term,         =S       40,070,03
         Early Termination. You may have to pay a substantial charge if you end this Lease early. The charge may be up to several             thau~ The             actual charge will depend
         on when the lease is terminated. The earlier you end the lease, the greater this charge is likely to be.

         Excessive Wear and Use. You may be charged for excessive wcar based on our standards for normal use and mileage in excess of ___1"5,,,,0,,00,-=-_ _ '
         of S _-,0""2,,,S,--_per mile, (Excess Mleage Charge)

         !Xl Purchase Option at End of Lease Teom, lithe box in this line is checked, you have tile option to purchase the Vehicle at tile end of the Lease Term for
                  22,278,98           and a purchase option fee of $ _ _---'N""'-A'-_ _ " The purchase option price does not include official fees such as those for taxes, tags, license and
         regis~ation which you \~II also be required 10 pay,
         Other Important Terms, See Lease documents for additional informalion on early termination, purchase options and mainlenance respon~bi fi ties, warranties, lale and defaull charges,
         insurance, and any security interest if applicable,




        MaiO( Vehlcle lease                                                                                                                                                    MVl-CE 11171201 1
        Bankers SYSlcrru'"
        \'ktters K1L.W1!{ Financial Se rvice s C 1&97. 2011                                                                                                                           Page 1 of ~




                                                                                                                                                                 EXHIBIT C - Page 1 of 9
Case 18-50214-rlj11 Doc 749 Filed 12/26/18                                                                    Entered 12/26/18 11:47:55                                                   Page 21 of 28


       Itt"                .. .                      ".       "   .     .         :'II:-':<t~''c!.~'n ~~~~\~!:§(.~:\";W.:[3N~'~ '-1i~"
       Agreed upon value 01 the                                         Extended Warranty and Service                                     Acquisition fee                    S                   995.00
       Vehi~e                                    S            67,792.00 Caotract                      S                            0.00
                                                                                                                                          Lessor Services                    S                      0.00
       Sales or Use Tax and any other                                   Documer:latioll fee           $                            0.00
       applicable taxes                                                                                                                   CrediULife NH                      S                      0.00
                                      S                          762.00 Outstanding Prior Credit or
       TiUe, License and Reg~tratiao                                    Lease Balance and Negative                                        Dealer Prep                        S                      0.00
       fees                           S                            0.00 Equity                        S                            0.00 N/A                                                         0.00
                                                                                                                                                                             S
                                                                                                                                        Totat                                $               69,549.00
       If you do not meet your Contract obligations, you may lose the nght to use the Vehicle under this Lease.
                                                                                                particular purpose. Except as provided above, you will take the Vehicle as is and with
                                                                                                all faulls. We do not ex~ude any warranties 01 merchantability and fitness lor a particular
       You may buy any of the following ~ protection plans. They arc not required               purpose if this Lease is subject to Massachusetts or Vennont IaN.
        5 pan of (his Lease and will rull be a ractor in our decision to lease the Vehicle to
       you.
       Your signature below means that you want the described item and that you have received
        nd reviCVIed a copy of the contract(s) for the product(s). If no coverage or charge is
        iven for an item. you have dedined any such coverage we offered.

        D Service Contract
         erm                                                      N/A
        Price                               S         0.00
        Coverage                                        010             Months I Miles
        D Gap Waiver or Gap Coverage
        Tenn                                         N/A
        Price                               S           N/A
        Coverage                                     N/A
        D Mechanical Breakdown Protection (MBP)
        Term                                                      N/A
        Price                                S        0.00
        Coverage                                        010             Monlhs I Miles                       Definitions. ' You", "you('and lessee"mean each person or legal entity, joinUy and
        D Extended Warranty                                                                                  individually, who signs this Lease as the lessee". We", "our", 'us" and 'Lessor" mean
                                                                                                             the Lessor who signs this Lease and its successors and assigns.
        Term                                         NIA                                                     Agreement to Lease, You agree to lease (he motor vehide described in this Lease
        Price                                                                                                (Yehide1 from us under the lerms of this Lease. You agree to pay all amounts due and
                                            $          NIA                                                   to pertorm all your obligations under this Lease. You inlend 10 use the Vehicle primanly
        Coverage                                     N/A                                                     lor personal, lamily or household purposes, unless the "Business, commercial or
                                                                                                             agricullural fJUfPOse lease" box is checked. Appicable provisions 01 the Federal
                                                                                                              Consumer Leasing Act are part 01 this Lease.
                                                                                                              General Terms. You agree thai the law 01 tho stale where this Lease is signed wi l
                                                                                    07/1612018               govern this Lease, unless prohibited. If any part of this Lease cannol be enforced, the rest
                                                                                  Date                        01 the Lease yrill still be enlorceable.
                                                                                                              Indemnity. To the fullest extent permitted by law and unless otherwise prohibiled by law,
                                                                                                              you agree to indemnify and hold us hannless and our successors and assigns Irom all
                                                                                                             liability, claims, losses, demands, damages of all kinds, expenses (including reasonable
                                                                                                              legal fees and expenses, unless prohibiled), fines and penalties we suffer or incur
                                                                                                              resulting frorn the possession, operation, condition, maintenance or use 01 the Vehicle
                                                                                                             during the lease Term.
                                                                                  Date                       Notices, Unless othCfWise required by law, you agree that any notice we pro","'e you y{~
        Fj ~""   '''~' -   ~   ... ~•• ~,   .'    \"r                 ' .    .~   .. ...         .. "l':[\
                                                                                           ~':".~.~   ~~     be reasaoable and su!licienl if it is sent by first ~ass mail, addressed to you al the
        ~.d.d!t!.0qa.J:.r~!:'P!j :               .. ' '. ',:,".' ..' ;"       ; .. ~ :J.':."':;'~"- .', t    address given in this Lease or to yoor lasl known addfess as reflected in our records. You
                                                                                                             \~i notify us in writing within 30 days 01 any change in your eddress or where the Vehicle
        Additional Fees and Charges. Inlormatiao about a Security Deposil and a Lale Charge
        can be found in the Itddilional Lease Terms section. In addition to the other amounts                is garaged.
        promised in this Lease, you agree 10 pay the fotlowing.                                              Security DeposiL II included in the lIemizatiao of Amount Due at Lease Signing or
          o Vehicle Return Fee. You wm pay us a Vehicle Retum Fee of                                         DelivCl)' section you wiU give us a relundable Security Deposit in the amount indicated. II
                                                                                                             may be used to pay any amounl that you do not pay ,,11en due. After all your obligations
                 S           $ 995.00          il this Lease is terminated belore Ihe end 01 the             are paid under this Lease, we will return any remaining amount to you. You agree to
                 sdleduled Lease Term and the Vehide is returned to us or to our agents. This Fee            cash, deposit or otherwise collect any check we send you to refund any remaining portion
                 will not apply il the Lease ends early by your purchase of the Vehide.                      of the Security Deposil within six months of the date on the check. Unless prohibited, you
                                                                                                             also agree that we may, beginning six maoths after the dale 01 any relund check that
          o Disposition Fee. You will pay us a Dispositiao Fee of S            495.00 when                   remains uncutlected, impose any monthly service charge described in the Service Charge
             you retum the Vehide at the end of the scheduled Lease Tenn. Th~ Fee will not                    for Undaimed Securily Deposit Refunds sectiao. Unless prohibiled, you Y/ill not be
             apply il the Lease ends early or il you buy the Vehide at the end 01 the Lease Tenn              entiUed to interest on your Security Deposit or to any other benefit, increase or profits that
             ~I yoo have that optiao).                                                                        accrue 10 us as a resull 01holding the Security Deposit.        l
           o Official Fees and Taxes. The ~ total amount you will pay for official                            Late Charge. This section applies if this ~ a Monthly Payment Lease. If all or any portion
             and license fees. registration, title and taxes over the term of your Lease,                     01 a payment is not paid \~thin 10 days of its due date, you will be charged a late charge
             whether included with your monthly (or single) payment or assessed                               of 5% of the unpaid amount of the paymenl
                 otherwise: S              $1,538.50 . The actual total of fees and taxes may                 Vehicle Use. You agree to the follo...~in9 .
                 be higher or lower, depending on the tax rales in effect or the value of the                    o You agree to allow the Vehicle onty to be operoled by fieensed drivers for lawlul
                 leased property at the time a lee or tax is assessed.                                               purposes and in a lawful manner.
                                                                                                                 o You agree to operate the Vehide aoly as recommended by the manulacturer.
        D   Service Charge for Unclaimed Security Deposit Relunds. Unless prchibtted, if we                      o You agree not to use the Vehide as a taxi or for other public or private hire or
        send you a check after this Lease ends to relund the remaining portion 01 any Security                       delivery.
        Deposit and yoo do not cuttect that check within six months, you agree that lYe fT'.ay                   I)  You agree not to use the Vehtde in a way that causes the cancellation or
                                                                                                                     suspension of any warranty, insurance Of other similar vehide protection agreemenl
        deduct a maothty service charge 01 S          NIA        hom the remaining portion 01 any
                                                                                                                 o You agree not 10 take the Vehide out 01 the state where you reside for more than 30
        Security Deposit unm it is gone or othCfWise relunded to you.
                                                                                                                     conserutive days without oor prior Wfitten approval.
        \Ifarranties. The Vehicle is subject 10 the foiloY/ing express warranties that appty to this
                                                                                                                 o You agree not to take the Vehicle out 01 the United Slates ~ithout our prior wriUen
        Lease.
                                                                                                                     epproval.
         D       The standard written manufacturer's warranty. This warranty is made by the                    Maintenance and Operating Costs. You agree to keep the Vehicle in the same
                 manufacturer and NOT by the Lessor.                                                           condition as when you received it. except for reasonable wear and mileage. You agree to
         D                                                                                                     service and maintain it as recommended by the manufacturer and as needed to keep it in
                                                                                                               good operating conditiao. You also agree to maintain tire Vehide so that any warranties
                                                                                                               or similar agreernenls remain effective and so thai it passes all inspections required by
        By signing this Lease, yoo ac.l(na,vledge receiving a copy of the above written warranties.            law. You are responsible for paying all costs of the Vehicle's service, repair and
        You understand that we (the Lessor) make no express or implied warranties other                        mainlenance and all the costs of its operatiao, including Ihe costs of gas, oil, parking,
        than those described above 61 any). Except as required by law, the Lessor makes                        storage, violations, etc. You agree to make the Vehicle available to us lor inspection
        no implied warranty of merchantability and no warranty that the Vehicle is fit for a                   during the Lease Term at any reasonable ~me and location that we request


        MolorVehide Lease                                                                                                                                                                 MVL-ce 1117/2m1
        Bankets Systems'"
        \NoIters Khr.....er Financial Services 0 19S7, 2011                                                                                                                                      Page 2014




                                                                                                                                                                      EXHIBIT C - Page 2 of 9
Case 18-50214-rlj11 Doc 749 Filed 12/26/18                                                                  Entered 12/26/18 11:47:55                                                   Page 22 of 28


      Required Insurance. Yoo are liable for any injury. death or damage arising cut of the use          Gap Waiver or Gap Coverage. Yoo are liable for the early termination charges in the
      of the Vehicle. You agree to provide at least the f"lo'Ning insurance coverage ("Required          Earty Tenninaliotl section if this lc<!se ends early because the Vehicle is slolen and not
      Insurance) on the Vehicle al all times during this lease.                                          recovered, 01 is Iosl or desttoyed, 01 is damaged and we determine that ~ cannol 01
         o liabilily for bodily injury 01 death of olhers in an amount of alleast S100.000 per           should not be repaired. On such termination, the amount of insurance proceeds lIIe
           person and $300.000 per ocrurrence.                                                           receive from 01 through yoo for the Vehicle may not be enoogh to pay the early
         o liabilily for property damage 10 others in an amount of alleast 550.000.                      termination charges. This difference is generally referred to as tho "Gap Amuun!". You
                                                                                                         may, but are not required to, purchase a Gap Waiver or Gap Coverage Contract (Gap
         o Collision and comprehensive (including fire and thefi coverage) with a deductible             Produc~ 10 help cover the Gap Amounl subject to the specific conditions and limifations in
           not to exceed $1,000.                                                                         Ihe separale Gap Product.
       You agreo to provide the insurance at your own expense from an insurer authorized to do           Early Termination, This section appties jf the lease terminates before the end of the
       business in the state where you are lceated or an eligible surplus lines insurer. This            scheduled lease Term. It does not apply if yoo choose to buy Ihe Vehicle before the end
       insurance may be provided through existing policies Ihal you own 01 control. You elso             of Ihe scheduled lease Term. On early termination, you will relum Ihe Vehicle to us. You
       agree to name us or our assignee as loss payee and additional insured. The insurance              will deliver it to our address or to another reasonable location at our requesl
       policy must provide fOl at leasll0 days advance notice 10 us of any cancellation 01 elher
       maledal change in coverage. AI our requesl you will promptly deliver 10 us a copy of the               Earty Termination liability. On early terminalion, you agree to pay us the follo\~ng
       policy and proof of the payment of premiums. If you fail to meet these requirements, we                items.
       may obtain insurance on your behalf at your expense.                                                      o A Vehicle Return Fee, if any, described in the Addirional Fees and Charges
       You are leasing the Vehicle from us. We own the Vehicle. You are required to                                  section.
        maintain insurance on the Vehicle to protect our interest. If you fail to provide                        o All accrued and unpaid amounts that are due or pasl due at Ihat time (induding
        evidence of insurance on the Vehicle to us, we may place insurance on the Vehicle                            amoonts deslllbed in the Remedies section).
        and you are responsible for Ole cost of the insurance we place on the Vehicle.                            o The amount by which the Adjusled Lease Bafance at that time exceeds the
       You will promptly contact us in writing if any of the insurance provider informalion                          Realized Value. (If the Rea!ized Value is greater than the Adjusted Lease
        changes. You authorize us to endorse your name on any check we receive for insurance                         Balance, the excess will be applied as a credit toward your liabilily. Any
       proceeds.                                                                                                     remaining amount of the excess will be credited to you only if this is a Singte
       Notice. liabilily insurance coverage for bodily injury and molor vehicle damage                               Paymenlleasa.)
       caused to others is not included in Olis lease,                                                            o All official fees and laxes imposed in connectiort with the lease termination.
       Damage 10 the Vehicle and Insurance Claims. You will notify us in writing immediately                  If the early termination occurred because of theft, loss 01 irreparable damage to Ihe
       afier any loss to person 01 properly occurs involving the Vehicle in any way. You \~II also            Vehicle, any insurance or Gap Producl proceeds received by us for that theft, loss or
       notify us in writing immediately upon receiving notice of any demand, claimor suit                     damage will be applied to pay that early termination liability.
       involving the Vehicle in any way. Yoo agree to fully cooperate with us and with yoor
       insurer in any investigation, suit or other action resulting from the use 0( centrol of the            Detenmining the Adjusted Lease Balance. Your early lermination liability under
       Vehide.                                                                                                this seclion will be calculaled using Ihe "ltdjusfed Lease Bafance". A "Monlh" is a
                                                                                                              period of approximately 30 days beginning on the same day of a month that the
       You agree to repair or compensale us for any loss or damage to the Vehicle thai occurs                 paymen~s) isiare due (or on the laslday ofa month ifthCfe is no same day in that
       during this lease. If the Vehide is damaged. we win decide if il is repairable and if it               month). If this lease is a Single Payment Lease, the Adjusted lease Balance at the
       should be repaired. If the Vehicle is repaired, yoo will apply 10 the costs of repair any              beginning of the lease is equal to the Adjusled Capitalized Cost minus Ihe Base
       insurance proceeds you receive for its toss or damage. You understand that you must pay                PaymenL At the beginning of each Month, the Adjusled lease Balance increases by
       for any loss or damage that is nol paid by insurance proceeds. You must also keep                      the Renl Charge for Ihat Month. The Rent Charge for each Month in a Singla
       making any payments as they come due during this lease even if the Vehide is damaged                   Payment lease is equaf to the lease Rate times the Adjusled lease Balance before
       or unusable fOl a period of time. The ThefL I.oss or Irreparable Damage sBction describes              that increase. The lease Rate is the rate that will cause the monthly inaeases
       whal happens if we decide thai the Vehide cannot 01 should not be repaired .                           described above 10 increase the Adjusled lease Balance 10 the Residual Value over
        Thef~ loss or Irreparable Damage. If Ihe Vehicle is slolen and not recovered, or is lost              Ihe lease Term. If this lease is a Montltly Paymenllease, Ihe Adjusled lease
       or deslroyed, or is damaged and we determine Ihat it cannol or should not be repaired,                 Balance at the beginning of this lease is equal to the Adjusled Capilalized Cosl At
       then we ~in decide whether to continue or lerminatethis lease. If it is continued, you                 the end of each Monlh, the Adjusted lease Balance will be reduced by adding the
       agree to accept a reasonable substitute vehide of similar value, condilion, mileage and                Rent Charge for that Month and then subtracting the amount of the Base Monthly
       accessories to replace the original Vehjc:le. If we terminate the l ease under this section,            Paymenl Thai Rent Charge fOl a Monthly Payment Lease is equal to (a) the
        the event wil! be treated as an early lermination and yoo will be required to pay the                 Adjusled l ease Balance at the beginning of the Month minus the Base Monthly
        amounts described in the Early Terminarion section. On such early termination, yoo agree               Payment amount, multiplied by (b) the lease Rate. The Lease Rate is the rale which
        to release to us all insurance or other proceeds you receive for damages or loss 10 the               \>i ll cause monthly reductions described above to reduce Ihe Adjusted l ease
        Vehicle Onduding any premium refunds on the Required Insurance) up to the amoont you                   Balance to the Residual Value over the lease Term. Ailihe calculations referred to
        O'oYeus.                                                                                               above are done as though each Month has exactly 30 days.
        Default. Yoo will be in defaull on this lease if anyone of the follO\~ng occurs (e.cepl as              Determining the Realized Value. If the law so requires, we will send you a notice
        prohibiled by lal'/).                                                                                  and wait any required period of time before laking aclion to establish the Vehide's
           o You 1ailto make any payment when it is due.                                                        Realized Value. Unless othe~~se required by law, the Realized Value will be
           o You fail 10 perform any materiaf obligation that you have undertaken in this lease                determined in one of Ihe follO\~ng ways.
                (which indudes oong something you have agreed not to do).                                         o It will be determined by a written agreement belvleen you and us reached
            o The Vehide is seized, confiscated or levied upon by legal or governmental process.                       vnthin 10 days of the Vehide's relum.
            o You fail to provide the Required fnsurance on the Vehicle or fail to provide proof of               o It w1li be delermined by the professional appraisal of an independent third party
                such coverage after we request it                                                                      agreed to by yoo and us and OOlained at yoor expense within 10 days of the
            o Anything else happens that creales a dafault according to applicable law.                                Vehicle's relum (or a longer period, if all parties so agree 01 if the law so
                                                                                                                       requires). The appraisaf shall be of the Vehicle's wholesale value and shall be
        If this lease is in default, we may exercise our remedies against any or all Lessees.                          fIOal and binding on both you and us.
         Remedies. If this Lease is in defaul, we may lake anyone or mOle of the fo~O\yjng                        o If ~ is nol determined \~thin 10 days of the Vehicte's return, Vie will determine
         actions. If the law requires us to do so, we will give you notice and wait any period of time                 the Realized Value, at our sole discretion, either in accordance with arxepted
         required before laking some or all of these actions.                                                          practices in the automobile industry fOl determining the wholesale value of
          o We may terminate this lease and yoor righls to use the Vehicle.                                            used vehicles by obtaining a wholesale cash bid for the purchase of the
          o We may lake any reasenable action fo correct your default or to prevent our loss                           Vehide or by disposing of the Vehicle in an otherwise commercially reasonable
              (including, for example, purchasing insuranca that yoo agreed to provide). Any                           manner. If the law requires a specific method or process, we will follow it as
              amounl we pay will be added 10 the amounl yoo a,ve us and will be immediately                            required. If we use a bid procedure, yoo may have the right to submit a cash
              due.                                                                                                     bid which we wiD consider along with any other offers we may receive. We do
                                                                                                                       not have to selt the Vehide but will use the highest offer amoonl we receive in
          o We may require you to return the Vehicle and any retaled records or make them                              calculaling your liability. The Realized Value will be zero if the Vehicle is not
              available to us in a reasonable manner.                                                                  returned to us. If this lease is governed by Nevada laVl, you may subrr~llo us
          o We may take back the Vehicle by legaf process or self help, but in dcing so, we may                        a written bid for the purchase of the Vehide at any time before we eslablish its
              not breach the peace or violate the law.                                                                 Realized Value.
          o We may use any other remedy available to us in this Lease or by law.                          Option to Purchase Before the End of the Lease Term. You have Ihe option 10
        You agree that. subject to your right to recover such properly, if any. we may lake               purchase the Vehicle at any time as long as we have not declared the lease 10 be in
        possession of personal properly left in or on the Vehide when we lake back the Vehicle.           defaull Yoo must give us at leasl30 days priOl notice of your inlenllo purchase. The
        You agree to repay us for any reasonable amounts we pay to correct or co\'er your                 Vehide safe price will be the sum ot (a) All officiels' fees, la.es and other costs incurred
        defaull unless prohibited by law. You also agree 10 reimbursa us fOl any ccsls and                for the purchase (Of to prepare the Vehide for purchase) and all oiher fees and charges
        expenses we inctH in the Vehide's return and disposition or resulting from early                  then due 01 pasl due under the l ease; and (b) the Adjusled lease Balance.
        termination, unless prohibited by law. This amount indudes, for example, our court costs          Scheduled Termination. Unless this lease ends under another sectioo of this lease,
        and, to the extenl and in the amoont permitted by applicable law, reasonable attorneys'           you \~II return the Vehicle 10 us on the last day of Ihe scheduled lease Term. You agree
        fees. By choosing anyone or mOle of these remedies, we do not give up our right to use            to return it to our address or to another reasonable location that we may request You
        another remedy. By deciding nol to use any remedy should this lease be in defaul, we              may return the Vehicle up to 15 days before the last day of the scheduled lease Term at
        do not give up our right to use that remedy if Ihe same kind of default happens again.            your option and fOf your own convenience, withoul any adjustment (cherges or credits) for
                                                                                                          an ~early~ return.
        lease Termination. This lease win end ("terminatej when one of the following evenls
        occurs, whichever happens f",1.                                                                   On termination under thIS section, you agree to pay us the following items.
           o You choose 10 end the lease early and return the Vehicle to us.                                o A Disposition Fee, ff any, described in the Addilional Fees and C/rarges section.
           o You choose 10 buy the Vehicle (ff you have that option).                                       o An E.cess Wear Charge and an Excess Mileage Charge, if any, described in the
           o Yoo return the Vehide at the end of the scheduled lease Term.                                      Excess Wear and Weage seclicn.
           o We terminate the lease because the Vehide is stolcn and not recovered, or is tost              o All other amounts then due or past due under this Lease.
               or destroyed, or is damaged and we delermine that il cannot 01 should not be               These amoonts are due and peyable at the time you retum the Vehide or as soon
               repaired or replaced.                                                                      Ihereafier that they can be delermined unless otherwise provided by law. You \~II also
           o We terminate the lease due to your defaull                                                   pay us for aU reasonable losses and expenses we inrur if you fail to return the Vehicte at
                                                                                                          the end of the scheduled Lease Term.
        On termination, you witl pay the amounts agreed to in this lease. You are not entitled to
        keep the Vehicle past the end of the SCheduled lease Term or the dale of early                    Option 10 Purchase altho End of theleaso Term. The Purchase Option at End of
        termination without our prior consent.                                                            lease Tarm section in the Federal Consumer Leasing Acl Disclosures section describes
                                                                                                          your option to purchase the Vehide althe end of the scheduled lease Term (if any) and
        Motor Vehicle Lease                                                                                                                                                           MVl·CE 1/1712011
        Bankers Systems""
        INollors Kll.lW1:f Financial Services Q 1997. 2011                                                                                                                                    Pagc3014




                                                                                                                                                                    EXHIBIT C - Page 3 of 9
Case 18-50214-rlj11 Doc 749 Filed 12/26/18                                                                       Entered 12/26/18 11:47:55                                                    Page 23 of 28


      Ille Vehide's purchase price. If you have Ille option, it is available only if Vie have not               o Exercise self·help remedies and to take measures thai do nol involve a court ex
      already dedared Ille Lease to be in default Yoo must also give us at least 30 days prior                       arbitration, including, but not limiled 10, setting off against a deposit accounl and
      nolioe of your intent to purchase.                                                                             repossessing property.
      Excess Wear and Mileage. When yoo relurn Ille Vehide allhe end of Ille scheduled                          o Exercise foreclosure againsl any real or person al property, collaleral ex oiller
      Lease Term, yoo agree 10 pay an Excess WearChal!le for any excessive wear 10 Ihe                               security.
      Vehide. The Excess Wear Charge will be equal 10 Ille adual ex estimated costs of repair,               The Federal Arbitralion Ad (g U.S.C. § 1 et seq.) govems Illis Arbitraliro Agreemen~ and
      or the estimated loss in its value, because of any excessive wear (even if we do not repair            not any state law concerning arbitration, including state law arbitration ru!es and
      the Vehide). Excessive wear indudes Ihe fo!IO\~ng.                                                     procedures. This Arbitration Agreement survives any lenmination, payoff or transfer of this
          o Mechanical damage. failure or deled.                                                             Lease. If any part of this Arbitration Agreement is not enforceable, the rest is enforcea~o;
          o Repairs or replacement parts, induding tires, Illat are not made willl original                  but if the waiver of dass action rights is unenforceable. this entire Arbitration Agreement
               equipment manufacturers parts unless Vie specifically approve Ille use of such                is unenforceable.
               repairs or parts in advance and in writing.                                                   By signing this lease you and we understand and agree to be bound by its terms.
          o Exterior parts, grilles, bumpers, trim, paint and glass that are dented, scratched,              and expressly waive our rights to trial by jury and judicial process, and review,
               chipped. discolOfed or otherwise damaged, missing or worn beyond ordinary use.                except as allowed by I.w. Caution: It is imponant that you read this Arbitration
          o Inlerior parts, upholstery, dashboard, carpeling or trunk liner Illat are stained, 10m,          Agreement thoroughly before you sign this Lease, By signing it. you are accepting
               bumed or othenvise damaged, missing orwom beyond exdinary use.                                that you have read. understand and agree to this Arbitralion Agreement, and have
                                                                                                             received a copy of it If you do not understand something in this Arbitration
          o Accessories, lools and equipmenl included w~h Ille Vehide when deijvered Illat                   Agreement do not sign this lease; instead ask your lawyer. You or we may reject
               are missing, damaged ex not in proper working exder.                                           this Arbitration Agreement by sending to the other a rejection notice by cerliril!d or
          o Tires that are retreads, unsafe, have less Illan 1/8 inch tread alille shallowesl poinl          registered mail or by messenger service within 10 days after Ihe date of signing
               or are not a part of a malching sel of four.                                                   this lease.
          o Any oiller part ex condition thai causes Ille Vehide to be unsafe or unlawful to use.
          o Any olher damage or Vlear that togeiher cost mexe than S50 10 repair or replace.
       We will notify you of Ille amount of Illese charges and provide any oiller related                    Notice. You have no ownership righls in Ille Vehicle unless and until you exertise your
       information as may be required by law. The charges wm be due as soon as the amount is                 ""tiro to pun:h3Se the Vehicle.
       determined unless oillerwise provided by law. When you return the Vehicle al the end of               Arbitration. This lease contains an Arbitration Agreement that affects your rights.
       Ihe scheduled Lease Term, you agree 10 pay any Excess Mileage Charge as described in                  By signing this Lease, you agree to the terms of the Arbitration Agreement
       Ille Federal Consumer LeaSing Act Disclosures section.
       Tilling, Official Fees and Taxes. Yoo undersland and agree Illal this Lease is a lease
       only. We ovm the Vehicle, and it win be titled in our name or in the name of our assignee.
        You have no ownership inlerests in Ille Vehide except for any future ""tiros to purchas.               Entire Agreement Your and our entire agreement is contained in: (a) this lease; and
       provided in this Lease. You agree to pay all tille, registration, license, sales, use,                  (b) any related agreemenl bch'Jeen you and us about conditions that must be satisfied
       excise, personal property. ad valorem, inspection, testing and all other taxes. fees                    after delivery of the Vehicle. Thece are no unwritten agreements regarding this lease.
       and charges imposed by government authorities in connection with the Vehicle                            Any change 10 Ihis Lease must be in writing and signed by you and by us.
        and this lease during the Lease Term. except our income taxes. If such amounts are
        assessed for a period during the Lease Tenm, yoo lvill pay Illem even if Illey become due
        after the lease Tenn. We may, at our discretion, determine the timing and procedures for
        payment of Illese amounts. Yoo wiU prompUy pay Illese amounts as they come due                                                                                                  07/1612018
        unless otherwise indicaled in Illis Lease. The actual total of official fees and taxes Illat
        yoo pay may be higher ex lower Illan our estimate depending on the tax rales in effect or                                                                                    Date
        Ihe value of the Vehide at Ille time a fee ex \ax is assessed.
        Assignments and Transfers. We may sell, assign or in any oillerway transfer our rights
        and responsibifities in the Vehicle and this Lease.
        You will not sUblease the Vehicle, assign, pledge or permit a security interest to be
        created in, or in any other way transfer your interests or responsibilities in the
        Vehicle and in this lease. We may, at our discretion, give you permission to make a                                                                                           Date
        transfer that is otherwise prohibited. Such permission must be given in "/Tiling prior to any
        transfer.                                                                                             Notice to Lessee, (1) 00 not sign Illis Lease bofore you read it or if it conlains any blank
                                                                                                              spaces; (2) You are entitled 10 a completely filled-in oopy of Illis Lease.
                                                                                                              By signing below, yoo agree to Ille tenms of Illis Lease. Yoo received a oopy of this Lease
       Please Read Carefully! Notice of Arbitration,                                                          and had a chance to read and review it before you signed it
       By agreeing to this Arbitration Agreemenl you are giving up your right to go to
       coun for claims and disputes arising from this lease if you or we choose to
       arbitrate.
                                                                                                                                                                                        0711612018
         o You or we may choose to have any dispute between us decided by arbitration,
              and not by a court or by jury trial.                                                                                                                                  Date
         o If a dispute is arbitrated, you give up your right to join as a class
              representative or class member in any class action or class arbitration that
              you may have againsl us.
         o In arbitration, discovery and rights 10 appeal are generally more limited than a
             judicial proceeding. and other rights that you and we would have in court may
              not be! available.
       AI your or our election, any claim or dispute in contract, torL slatute ex othelw~e between
       you and us or our emp!oyees, agents, successors or assigns that arises out of, or relates                                                                                     Date
       to your credit application, this Lease or any related transaction or relationship is to be
       decided by neutral, binding arbitration. Also, to Ille extent allowed by law, Ille validity,
       scope, and interpretation of this Arbitration Agreement is to be decided by neutral, binding           Lessor's Acceptance. By signing below, Lessor agrees 10 the terms and condilions of
        arbi~ation .
                                                                                                              this Lease.
        If you or we choose to arbitrale a claim Of dispule, you and we agree thai no trial by juri              o lessee Dllnspection. The Lessor inspected each Lessee's drivers license and
        or other judicial proceeding take place. In addition, you agree nollo participate as a class                 compared and verified the signature on each license with a signature of each
        representative or dass member on any class daim thai you may have against us,                                Lessee, written in LesSOf's presence. Lessor beUeves that each Lessee providing
        induding class arbitration. You and we also agree that any claim or dispule is to be heard                   such informatiro is currently ficensed \0 drive by Ille stale of hislher residence.
        and decided by one arbitrator only, and only on an individual basis, and not as a dass                   o Assignment Lessor assigns Illis Lease and all rights and title to Ille Vehicle to the
        action.                                                                                                      Assignee identified below (if any). This assignmenl is subjed 10 any separate
                                                                                                                     Ass~nment Agreemenl between Ille Lessor and Assignee.
        Fex the arbitration, you and we will use Ihe follolving arbi ~ation provider and its applicable
        rules: National Arbitration and Mediation (NAM), 990 Stewart Ave., Garden C~, NY                       Assignee Name MUSA Auto Leasing
        11530 (lWIW.namadr.com). You can get a oopy of NAM's rules by conlacting il or visiting                Address           4455 Lyndon B Johnson FVlY, Ste 1200, Dallas, TX 75244
        its websile. If NAill is unwitting or unable 10 serve as the arbitration provider, Ille arbilrator
        will be selecled pursuant to 9 U.S.C. sections 5 and 6.
         The arbitration hearing will be carried oul in Ille federal districl where you reside, unless
         you and we agree otherwise. If arbitration begins, we will advance your filing,
         administration, service or case management fee, and your arbitrator or hearing fee all up             Phone             (800) 563-6872
         to a tolal maximum ofS1 ,SOO. Unless the arbitralex awards Illem toa party, each party is
         responsible fex Ille fees of its attomey{s), experts, witnesses, and any oiller fees and
         costs of arbitration, induding any amount we have advanced.
         The arbitrator will be a lawyer or a former judge. In making an award, Ille albnrator shall                                                                                     07116/2018
         follow governing substantive law. The arbitrator has Ille authority 10 order specific
         penormance, compensatory damages, punitive damages and any oiller relief allowed by                                                                                         Date
         applicable law. Oiller than the groonds for review under the Federal Arbitralion Acl, the
         arbitration award is final and binding on all parties. Any court having jurisdiction may
         enforce the arbitrators award.
         Yoo ex we can do Ille following ~illlout giving up Ille right to require arbitration.
            o Seek remedies in smaU daims court for daims within that courfs jurisdiction, unless
                these claims are transferred, removed, ex appealed to a differenl court. If so, eilller
                you or we can require the transrer of these claims to arbitration.
            o Seek judicial prOvisional remedies.


        Molor Vehicle lease                                                                                                                                                                  MVL-CE 1/1712011
        8ankors Systems'"
        1/\'OI1ers KlU'N(lr FlOancial Ser'VIccs Q 1997. 2011                                                                                                                                       Page 4 of 4




                                                                                                                                                                         EXHIBIT C - Page 4 of 9
Case 18-50214-rlj11 Doc 749 Filed 12/26/18   Entered 12/26/18 11:47:55   Page 24 of 28




                                                                 EXHIBIT C - Page 5 of 9
Case 18-50214-rlj11 Doc 749 Filed 12/26/18   Entered 12/26/18 11:47:55   Page 25 of 28




                                                                 EXHIBIT C - Page 6 of 9
Case 18-50214-rlj11 Doc 749 Filed 12/26/18   Entered 12/26/18 11:47:55   Page 26 of 28




                                                                 EXHIBIT C - Page 7 of 9
Case 18-50214-rlj11 Doc 749 Filed 12/26/18   Entered 12/26/18 11:47:55   Page 27 of 28




                                                                 EXHIBIT C - Page 8 of 9
Case 18-50214-rlj11 Doc 749 Filed 12/26/18   Entered 12/26/18 11:47:55   Page 28 of 28




                                                                 EXHIBIT C - Page 9 of 9
